Citation Nr: 1243247	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from January 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this appeal was subsequently transferred to the RO in Oakland, California.  

The Board notes that the Veteran requested in his VA Form 9, Substantive Appeal, dated in June 2010, that a video conference Board hearing be scheduled at the RO.  In October 2012, the RO sent the Veteran correspondence notifying him that his video conference Board hearing was scheduled for December 2012.  The Veteran failed to appeal for the scheduled hearing.  As the record contains no explanation for the Veteran's failure to appear or his desire for a hearing to be rescheduled, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is likely related to service.  

2.  Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (hereinafter the CAVC).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claims for bilateral hearing loss and tinnitus, without detriment to his due process rights.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran claims service connection for bilateral hearing loss and for tinnitus.  In his written submissions he contends that he suffered acoustic trauma while in service when he served as an aviation boatswain's mate aboard the aircraft carrier USS FRANKLIN D. ROOSEVELT (CVA-42).  He stated that he worked on the flight deck on the catapults and the arresting gear.  He noted the screaming noise of the cable being pulled out to stop landing aircraft and the noise of aircraft landing right above one's head in the arresting gear.  He stated that he also worked as a flagman signaling flight deck conditions and as an aircraft hook-up man and boom runner to make sure that the aircraft hook-up cable was in a safe position.  He said that the flight deck was so noisy that the crew had to use hand signals during launch and recovery cycles.  The Veteran has also asserted that he had very little noise exposure after service.  The Veteran further asserts that he has experienced ringing in his ears since discharge from service.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  It does indicate that the Veteran was an aviation boatswain's mate while in service.  

Service treatment records are negative for any indication of hearing loss or tinnitus.  A May 1966 service treatment record did note a sebaceous cyst in the left ear.  
His June 1966 discharge examination noted no abnormalities of the ears or his hearing.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
5(15)
5(15)
15(20)
LEFT
     0(15)
0(10)
0(10)
0(10)
  5(10)

(The figures in parentheses are based on International Standards Organization [ISO] Standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association [ASA] Standards in service medical records.)  

A private audiogram from Dr. D.A dated in June 2009 is found in the claims file, but the results of this audiogram are in graphical form and are not numerically interpreted, so it is not technically adequate to determine whether the Veteran had a bilateral hearing loss disability meeting the requirements of 38 C.F.R. § 3.385.  However, it is clear from the chart in this document that the Veteran had a bilateral hearing loss disability as measured by VA with readings of at least 30 decibels at the 1000, 2000, 3000, and 4000 Hz levels in the right ear and of at least 40 decibels at the 1000, 2000, 3000, and 4000 Hz levels in the left ear.  

This private audiologist also provided a written opinion to the effect that based on available information, the Veteran's hearing loss and tinnitus were more likely than not related to his time in the military.  The audiologist explained that the Veteran served on the flight deck and was exposed to aircraft noise and was involved with the catapult and arresting gear teams.  

The Veteran underwent a VA audiological examination in September 2009.  He complained of a ringing, buzzing noise in both ears for the past 10 to 15 years and occasional dizziness, vertigo, or light-headedness.  He told the examiner that he did not wear hearing protection while performing his flight deck duties in service and that post-service he worked as a diesel mechanic for 10 years when he occasionally wore ear plugs and ear mufflers.  He also said that he worked in construction, plastic pipe manufacturing, and occasionally raced vehicles, but hearing protection was not required in these endeavors.  

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
55
LEFT
       35
45
35
45
55

Speech recognition scores on the Maryland CNC Word List were 88 percent in the Veteran's right ear and 76 percent in the left ear.  Diagnosis was mild sensorineural hearing loss in each ear.  In one section of the examination report, the examiner stated that the results of the Veteran's hearing test were related to his exposure to high intensity sounds while serving in the Navy on the deck of an aircraft carrier during jet operations and that his tinnitus was not secondary to hearing loss and exposure to high intensity sound.  However, the examiner noted in another part of the report that both hearing loss and tinnitus were not related to events in service.  The VA examiner opined that hearing loss was not as likely as not related to service because hearing was within normal limits upon separation.  The VA examiner also opined that tinnitus was not as likely as not due to service because the onset of his tinnitus was too recent.  

In his November 2009 Notice of Disagreement, the Veteran stated that he told the VA examiner that the ringing in his ears got worse 10 to 15 years ago, not that it began 10 to 15 years ago, and that it had been there since he was on the ship in service.  He also stated that it seemed everyone had ringing in the ears and his shipmates considered the condition normal at the time.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral hearing loss and tinnitus are due to service and, thus, service connection is warranted for both claims.  Initially, the Board notes that the Veteran has been diagnosed with current tinnitus and bilateral hearing loss pursuant to the provisions of 38 C.F.R. § 3.385 in the September 2009 VA examination.  The September 2009 VA audiogram from that examination and the June 2009 private audiogram noted above both show bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

The Veteran's service treatment records are silent as to any documented hearing loss or tinnitus disorders during service.  However, the Board finds that the Veteran's lay evidence of exposure to loud noise during service from working on a catapult crew on an aircraft carrier in the mid-1960s is competent and credible evidence to show in-service occurrence of acoustic trauma.  His service activities on board ship as an aviation boatswain's mate and subsequent hearing complaints are capable of lay observation and are consistent with his duties.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

After reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus disorders are the result of noise exposure during service.  While the examiner who conducted the VA audiological examinations in September 2009 stated that any current hearing loss and tinnitus were less likely than not related to the Veteran's time in service, the private audiologist offered a positive nexus opinion.  

The Board notes that neither the VA audiologist nor the private audiologist offered much of a rationale for their opinions.  In fact, the VA examiner opined that service connection should not be awarded because the Veteran's hearing was within normal limits at the time of separation from service and that the onset of tinnitus was only 10 to 15 years ago.  However, as noted earlier, service connection for hearing loss cannot be denied solely because there was no evidence of this disorder during active duty.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.304(d) (noting that service connection can be granted for disease diagnosed after discharge).  Further, the Veteran has submitted a statement to the effect that the VA examiner misunderstood his explanation of tinnitus symptomatology and that his tinnitus began during service and only got worse during the past 10 to 15 years.  The Board also notes the apparent inconsistency in the VA examiner's conclusion that the results of the hearing loss test were related to noise exposure in service, but that hearing loss was not related to service and should not be service-connected.  

In addition, the private opinion of Dr. D.A. cannot be considered deficient merely because he did not review the Veteran's service treatment records.  See Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (noting that neither statute nor regulation requires that a private physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (mere statement that one physician did or did not have access to the claims file is of little use in determining the probative value of the physician's opinion).  Thus, the private medical opinion of Dr. D.A. can be considered competent medical evidence.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss and tinnitus are related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of these claims, such as seeking clarification of the apparent inconsistency in the conclusions drawn by the September 2009 VA examiner.  The Board finds that under the circumstances of this case, the written contentions of the Veteran, in combination with the corroborating private audiological nexus opinion, are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current bilateral hearing loss and service and between his tinnitus disorder and his period of active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his hearing loss and military service and his tinnitus and military service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for both the Veteran's hearing loss disability and his tinnitus disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for these claims, the claims for service connection for bilateral hearing loss and tinnitus are granted.  




ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


